EXHIBIT 10.1

 
 11.28.2012
 
 
SHARE EXCHANGE AGREEMENT


among


Life Nutrition Products, Inc.,


ADGS Advisory Limited


and


the Shareholders of
ADGS Advisory Limited
 
Dated as of December 7, 2012
 
 
 
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
SHARE EXCHANGE AGREEMENT
 
THIS SHARE EXCHANGE AGREEMENT (hereinafter referred to as this “Agreement”) is
entered into as of December 7, 2012, by and among LIFE NUTRITION PRODUCTS, INC.,
a Delaware corporation (“LNP”), ADGS ADVISORY LIMITED, a Hong Kong corporation
(“ADGS”), and the shareholders of ADGS (the “Shareholders”).  LNP, ADGS and the
Shareholders are sometimes individually referred to herein as a “Party” and
collectively as the “Parties.”
 
RECITALS:


WHEREAS, LNP is a publicly traded corporation with limited operations;


WHEREAS, LNP desires to acquire 100% of the issued and outstanding shares of the
capital stock of ADGS (the “ADGS Shares”) from the Shareholders in exchange for
the issuance of an aggregate of 20,155,000 shares of the common stock of LNP
(the “Exchange Shares”) and the Shareholders are willing to exchange their
shares of ADGS in exchange for the Exchange Shares on the terms and subject to
the conditions set forth herein (the “Exchange”);


WHEREAS, on the Closing Date (as defined in Section 4.02), ADGS will become a
wholly-owned subsidiary of LNP; and


WHEREAS, the boards of directors of LNP and ADGS have determined, subject to the
terms and conditions set forth in this Agreement, that the transaction
contemplated hereby is desirable and in the best interests of their respective
shareholders.
 
NOW, THEREFORE, in consideration of the premises and mutual promises herein
made, and in consideration of the representations, warranties, covenants and
agreements herein contained, and intending to be legally bound hereby, the
Parties agree as follows:


ARTICLE I
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF ADGS


As an inducement to LNP to consummate the Exchange, ADGS represents and warrants
that except as set forth in the disclosure schedule delivered by ADGS to LNP
(the “ADGS Disclosure Schedule”), the following statements will be true and
correct as of the Closing Date (as hereinafter defined):
 
1.01           Organization.  ADGS is duly incorporated, validly existing, and
in good standing under the laws of Hong Kong and has the corporate power and is
duly authorized under all applicable laws, regulations, ordinances and orders of
public authorities, to carry on its business in all material respects as it is
now being conducted.  The execution and delivery of this Agreement does not, and
the consummation of the transactions contemplated hereby will not, violate any
provision of the organizational or other governing documents of ADGS.  ADGS has
taken all actions required by law, its organizational and other governing
documents, or otherwise to authorize the execution and delivery of this
Agreement.  ADGS has full power, authority, and legal capacity and prior to the
Closing Date will have taken all action required by law, its organizational and
other governing documents, and otherwise to consummate the transactions herein
contemplated.
 
 
2

--------------------------------------------------------------------------------

 
 
1.02           Capitalization.  The authorized capital stock of ADGS consists of
1,100,000 shares of capital stock, par value HKS $1.00 per share, of which
1,100,000 shares are issued and outstanding.  All of such issued and outstanding
shares have been validly issued and are fully paid and non-assessable.  There
are no outstanding warrants, options, subscriptions or other rights of any kind
or nature by which any person or entity can acquire any additional shares of
capital stock or other securities of any kind or nature of ADGS; no shareholder
of ADGS or other person or entity is entitled to any preemptive rights, rights
of first refusal or other rights of any kind or nature arising out of or
relating to the transfer of the ADGS Shares to LNP under this Agreement.  The
ADGS Shares are subject to no lien, claim, charge or encumbrance of any kind or
nature; are not subject to any shareholders agreement, right of first refusal or
preemptive rights; and constitute 100% of the issued and outstanding shares of
the capital stock of ADGS.


1.03           Financial Statements.
 
(a)             At the earliest possible time prior to the Closing Date, ADGS
shall deliver to LNP (a) the audited balance sheets of ADGS as of August 31,
2011 and 2012 and the related audited statements of income, statements of cash
flows and changes in stockholders’ equity for the years then ended, and the
notes relating thereto (the “ADGS Audited Financial Statements”), (b) the
unaudited balance sheets of ADGS as at a date no more than forty-five (45) days
prior to the Closing Date (the “ADGS Balance Sheet Date”), and the related
unaudited statements of income and statements of cash flows for the periods then
ended, and the notes relating thereto, and (c)   any other financial statements
deemed necessary by LNP or its advisors in order to comply with requirements of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
(collectively, the “ADGS Financial Statements”).  All of the ADGS Financial
Statements to be delivered pursuant hereto will have been prepared in accordance
with United States generally accepted accounting principles applied on a basis
consistent throughout all periods presented and will be complete and accurate
and present fairly the financial position of ADGS and the results of its
operations and changes in its financial positions as of the dates and for the
periods indicated as being covered thereby.


(b)             ADGS has duly and punctually paid all governmental fees and
taxes which it has become liable to pay and has duly allowed for all taxes
reasonably foreseeable and is under no liability to pay any penalty or interest
in connection with any claim for governmental fees or taxation and ADGS has made
any and all proper declarations and returns for taxation purposes and all
information contained in such declarations and returns is true and complete and
full provision or reserves have been made in its financial statements for all
governmental fees and taxation.
 
(c)             The books and records, financial and otherwise, of ADGS are in
all material respects complete and correct and have been maintained in
accordance with generally accepted accounting principles consistently applied
throughout the periods involved.


(d)             ADGS will have no liabilities (whether absolute, accrued,
contingent, known or unknown or otherwise), claims, obligations or other liens,
except as disclosed on the balance sheets included in the ADGS Financial
Statements.
 
 
3

--------------------------------------------------------------------------------

 
 
1.04           Taxes. ADGS has: (i) timely filed with the appropriate taxing
authorities all tax returns required to be filed by or with respect to its
business, or is properly on extension and all such duly filed tax returns are
true, correct and complete in all material respects; and (ii) timely paid in
full or made adequate provisions for on its balance sheet (in accordance with
GAAP) all taxes shown to be due on such tax returns.  There are no liens for
taxes upon the assets of ADGS except for statutory liens for current taxes not
yet due and payable or which may thereafter be paid without penalty or are being
contested in good faith.  ADGS has not received any notice of audit, is not
undergoing any audit of its tax returns, and has not received any notice of
deficiency or assessment from any taxing authority with respect to liability for
taxes which has not been fully paid or finally settled.  There have been no
waivers of statutes of limitations by ADGS with respect to any tax
returns.  ADGS has not filed a request with any taxing authority for changes in
accounting methods within the last three years which change would affect the
accounting for tax purposes, directly or indirectly, of its business.  ADGS has
not executed an extension or waiver of any statute of limitations on the
assessment or collection of any taxes due that is currently in effect.


1.06           No Disagreements with Accountants and Lawyers.  There are no
disagreements of any kind presently existing, or reasonably anticipated by ADGS
to arise, between the accountants, and lawyers formerly or presently employed by
ADGS and ADGS is current with respect to any fees owed to its accountants and
lawyers.
 
1.07           Absence of Certain Changes or Events.  Prior to the Closing Date:
 
(a)             There will not have been any material adverse change in the
business, operations, properties, assets, or condition (financial or otherwise)
of ADGS since the date of the most recent balance sheet included in the
Financial Statements;


(b)             Except as otherwise contemplated herein, subsequent to the date
hereof, ADGS will not (i) amend its organizational or other governing documents;
(ii) declare or make, or agree to declare or make, any payment of dividends or
distributions of any assets of any kind whatsoever to stockholders or purchase
or redeem, or agree to purchase or redeem, any of its shares; (iii) make any
material change in its method of management, operation or accounting, (iv) enter
into any other material transaction other than sales in the ordinary course of
its business; or (v) make any increase in or adoption of any profit sharing,
bonus, deferred compensation, insurance, pension, retirement, or other employee
benefit plan, payment, or arrangement made to, for, or with its officers,
directors, or employees; and
 
(c)             ADGS will not (i) grant or agree to grant any options, warrants
or other rights for its stocks, bonds or other corporate securities calling for
the issuance thereof, (ii) borrow or agree to borrow any funds or incur, or
become subject to, any material obligation or liability (absolute or contingent)
except as disclosed herein and except liabilities incurred in the ordinary
course of business; (iii) sell or transfer, or agree to sell or transfer, any of
its assets, properties, or rights or cancel, or agree to cancel, any debts or
claims; or (iv) issue, deliver, or agree to issue or deliver any stock, bonds or
other corporate securities including debentures (whether authorized and unissued
or held as treasury stock) except in connection with this Agreement.
 
1.08           Litigation and Proceedings.  There are no actions, suits,
proceedings, or investigations pending or, to the knowledge of ADGS after
reasonable investigation, threatened by or against ADGS or affecting ADGS or its
properties, at law or in equity, before any court or other governmental agency
or instrumentality, domestic or foreign, or before any arbitrator of any
kind.  ADGS does not have any knowledge of any material default on its part with
respect to any judgment, order, injunction, decree, award, rule, or regulation
of any court, arbitrator, or governmental agency or instrumentality or of any
circumstances which, after reasonable investigation, would result in the
discovery of such a default.


 
4

--------------------------------------------------------------------------------

 
 
1.09           Contracts.
 
(a)             All “material” contracts, agreements, franchises, license
agreements, debt instruments or other commitments to which  ADGS is a party or
by which it or any of its assets, products, technology, or properties are bound
other than those incurred in the ordinary course of business have been disclosed
to LNP prior to the date hereof.  A “material” contract, agreement, franchise,
license agreement, debt instrument or commitment is one which (i) will remain in
effect for more than six (6) months after the date of this Agreement, (ii)
involves aggregate obligations of at least one hundred thousand dollars
($100,000) and which cannot be terminated by ADGS on notice of no more than
thirty (30) days at a cost of no more than $50,000;
  
(b)             All contracts, agreements, franchises, license agreements, and
other commitments to which ADGS is a party or by which its properties are bound
and which are material to the operations of ADGS taken as a whole are valid and
enforceable by ADGS in all respects, except as limited by bankruptcy and
insolvency laws and by other laws affecting the rights of creditors generally;
and
 
(c)              Except as included or described in Item 1.09 to the ADGS
Disclosure Schedule or reflected in the most recent ADGS Balance Sheet included
in the Financial Statements, ADGS is not a party to any oral or written (i)
contract for the employment of any officer or employee; (ii) profit sharing,
bonus, deferred compensation, stock option, severance pay, pension benefit or
retirement plan, (iii) agreement, contract, or indenture relating to the
borrowing of money, (iv) guaranty of any obligation; (vi) collective bargaining
agreement; or (vii) agreement with any present or former officer or director of
ADGS, which, in each case cannot be terminated by ADGS on notice of no more than
thirty days at a cost of no more than $50,000.
 
1.10           No Conflict With Other Instruments.  The execution of this
Agreement and the consummation of the transactions contemplated by this
Agreement will not result in the breach of any term or provision of, constitute
a default under, or terminate, accelerate or modify the terms of any indenture,
mortgage, deed of trust, or other material agreement, or instrument to which
ADGS is a party or to which any of its assets, properties or operations are
subject.
 
1.11           Compliance With Laws and Regulations.   To the best of its
knowledge, ADGS has complied with all applicable statutes and regulations of
Hong Kong and of each locality located within such territory and of each
governmental entity or agency of such territory, except to the extent that
noncompliance would not materially and adversely affect the business,
operations, properties, assets, or condition of ADGS or except to the extent
that noncompliance would not result in the occurrence of any material liability
for ADGS. 


1.12           Approval of Agreement.  The Board of Directors of ADGS has
authorized the execution and delivery of this Agreement by ADGS and has approved
this Agreement and the transactions contemplated hereby, and has recommend to
the Shareholders that the Exchange be accepted.
 
 
5

--------------------------------------------------------------------------------

 
 
1.13           Valid Obligation.  This Agreement and all agreements and other
documents executed by ADGS in connection herewith constitute the valid and
binding obligation of ADGS, enforceable in accordance with its or their terms,
except as may be limited by bankruptcy, insolvency, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefore may be brought.


1.14           Disclosure.  All disclosure provided to LNP regarding ADGS, its
business and the transactions contemplated hereby, including ADGS Disclosure
Schedule to this Agreement, furnished by or on behalf of ADGS with respect to
the representations and warranties made herein are true and correct with respect
to such representations and warranties and do not contain any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements made therein, in light of the circumstances under which they were
made, not misleading.  ADGS acknowledges and agrees that LNP has not made, nor
is LNP making, any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth
herein.  In the event that the ADGS Disclosure Schedule is not delivered
contemporaneously with the execution of this Agreement, it shall be delivered as
soon as practicable prior to the Closing Date.
 
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDERS


The Shareholders hereby represent and warrant, severally and solely, to LNP as
follows:


2.01           Good Title.  Each of the Shareholders is the record and
beneficial owner, and has good title to the ADGS Shares owned by such
Shareholder, with the right and authority to sell and deliver such ADGS Shares,
free and clear of all liens, claims, charges, encumbrances, pledges, mortgages,
security interests, options, rights to acquire, proxies, voting trusts or
similar agreements, restrictions on transfer or adverse claims of any nature
whatsoever.  Upon delivery of any certificate or certificates duly assigned,
representing the same as herein contemplated and/or upon registering of LNP as
the new owner of such ADGS Shares in the share register of ADGS, LNP will
receive good title to such ADGS Shares, free and clear of all liens.
 
2.02           Power and Authority. Each of the Shareholders has the legal
power, capacity and authority to execute and deliver this Agreement, to
consummate the transactions contemplated by this Agreement, and to perform such
Shareholder’s obligations under this Agreement.  This Agreement constitutes the
legal, valid and binding obligation of the Shareholders, enforceable against the
Shareholders in accordance with the terms hereof.
 
2.03           No Conflicts.  The execution and delivery of this Agreement by
the Shareholders and the performance by the Shareholders of their obligations
hereunder in accordance with the terms hereof: (a) will not require the consent
of any third party or governmental entity under any laws; (b) will not violate
any laws applicable to the Shareholders and (c) will not violate or breach any
contractual obligation to which the Shareholders are a party.
 
 
6

--------------------------------------------------------------------------------

 
 
2.04           Acquisition of Exchange Shares for Investment.
 
(a)             Each Shareholder is acquiring the Exchange Shares for investment
for such Shareholder’s own account and not as a nominee or agent, and not with a
view to the resale or distribution of any part thereof, and each Shareholder has
no present intention of selling, granting any participation in, or otherwise
distributing the same.  Each Shareholder further represents that he, she or it
does not have any contract, undertaking, agreement or arrangement with any
person to sell, transfer or grant participation to such person or to any third
person, with respect to any of the Exchange Shares.
 
(b)             Each Shareholder represents and warrants that such Shareholder
(i) can bear the economic risk of such Shareholder’s respective investments, and
(ii) possesses such knowledge and experience in financial and business matters
that such Shareholder is capable of evaluating the merits and risks of the
investment in LNP and its securities.
 
(c)             Each Shareholder who is not a “U.S. Person” as defined in Rule
902(k) of Regulation S (“Regulation S”) of the Securities Act of 1933, as
amended (the “Securities Act”) (each a “Non-U.S. Shareholder”) understands that
the Exchange Shares are not registered under the Securities Act and that the
issuance thereof to such Shareholder is intended to be exempt from registration
under the Securities Act pursuant to Regulation S.  Each Non-U.S. Shareholder
has no intention of becoming a U.S. Person.  At the time of the origination of
contact concerning this Agreement and the date of the execution and delivery of
this Agreement, each Non-U.S. Shareholder was outside of the United
States.  Each certificate representing the Exchange Shares shall be endorsed
with the following legend, or one substantially similar thereto, in addition to
any other legend required to be placed thereon by applicable federal or state
securities laws:


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) AND MAY NOT BE
OFFERED OR SOLD IN THE UNITED STATES OR TO U.S. PERSONS EXCEPT (i) IN ACCORDANCE
WITH THE PROVISIONS OF REGULATION S, (ii) PURSUANT TO A REGISTRATION STATEMENT
UNDER THE SECURITIES ACT WHICH HAS BECOME EFFECTIVE AND IS CURRENT WITH RESPECT
TO THESE SECURITIES, OR (iii) PURSUANT TO A SPECIFIC EXEMPTION FROM REGISTRATION
AVAILABLE UNDER THE SECURITIES ACT.  HEDGING TRANSACTIONS MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”


(d)             Each Shareholder who is a “U.S. Person” as defined in Rule
902(k) of Regulation S (each a “U.S. Shareholder”) understands that the Exchange
Shares are not registered under the Securities Act and that the issuance thereof
to such Shareholder is intended to be exempt from registration under the
Securities Act pursuant to Regulation D promulgated thereunder (“Regulation
D”).  Each U.S. Shareholder represents and warrants that he is an “accredited
investor” as such term is defined in Rule 501 of Regulation D or, if not an
accredited investor, that such Shareholder otherwise meets the suitability
requirements of Regulation D and Section 4(2) of the Securities Act (“Section
4(2)”). Each U.S. Shareholder agrees to provide documentation to LNP prior to
Closing as may be requested by LNP to confirm compliance with Regulation D
and/or Section 4(2), including, without limitation, a letter of investment
intent or similar representation letter and a completed investor
questionnaire. Each certificate representing the Exchange Shares issued to such
Shareholder shall be endorsed with the following legend, or one substantially
similar thereto, in addition to any other legend required to be placed thereon
by applicable federal or state securities laws:


 
7

--------------------------------------------------------------------------------

 
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”). THE SECURITIES
HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED
IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THESE SECURITIES UNDER
THE SECURITIES ACT OR AN OPINION OF THE COMPANY’S COUNSEL THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT.”


(e)             Each Shareholder acknowledges that neither the Securities and
Exchange Commission (“SEC”), nor the securities regulatory body of any state or
other jurisdiction, has received, considered or passed upon the accuracy or
adequacy of the information and representations made in this Agreement.
  
(f)              Each Shareholder acknowledges that he has carefully reviewed
such information as he has deemed necessary to evaluate an investment in LNP and
its securities, and with respect to each U.S. Shareholder, that all information
required to be disclosed to such Shareholder under Regulation D has been
furnished to such Shareholder by LNP.  To the full satisfaction of each
Shareholder, he has been furnished all materials that he has requested relating
to LNP and the issuance of the Exchange Shares hereunder, and each Shareholder
has been afforded the opportunity to ask questions of LNP’s representatives to
obtain any information necessary to verify the accuracy of any representations
or information made or given to the Shareholders.  Notwithstanding the
foregoing, nothing herein shall derogate from or otherwise modify the
representations and warranties of LNP set forth in this Agreement, on which each
of the Shareholders have relied in making an exchange of his ADGS Shares for the
Exchange Shares.
 
(g)             Each Shareholder understands that the Exchange Shares may not be
sold, transferred, or otherwise disposed of without registration under the
Securities Act or an exemption therefrom, and that in the absence of an
effective registration statement covering the Exchange Shares or any available
exemption from registration under the Securities Act, the Exchange Shares may
have to be held indefinitely.  Each Shareholder further acknowledges that the
Exchange Shares may not be sold pursuant to Rule 144 promulgated under the
Securities Act unless all of the conditions of Rule 144 are satisfied
(including, without limitation, LNP’s compliance with the reporting requirements
under the Exchange Act.
 
(h)             The Shareholder agrees that, notwithstanding anything contained
herein to the contrary, the warranties, representations, agreements and
covenants of Shareholder under this Article II shall survive the Closing for the
period set forth in Section 10.01.


 
8

--------------------------------------------------------------------------------

 
 
ARTICLE III
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF LNP


As an inducement to ADGS and the Shareholders to consummate the Exchange, LNP
represents and warrants that except as set forth in the disclosure schedule
delivered by LNP to ADGS and the Shareholders (the “LNP Disclosure Schedule”),
the following statements will be true and correct as of the Closing Date (as
hereinafter defined):
 
3.01           Organization.  LNP is a corporation duly incorporated, validly
existing, and in good standing under the laws of Delaware and has the corporate
power and is duly authorized under all applicable laws, regulations, ordinances,
and orders of public authorities to carry on its business in all material
respects as it is now being conducted.  LNP has made available to ADGS or there
has been available on EDGAR complete and correct copies of the certificate of
incorporation and bylaws of LNP as in effect on the date hereof (the
“Articles”). The execution and delivery of this Agreement does not, and the
consummation of the transactions contemplated hereby will not, violate any
provision of LNP’s Articles.  LNP has taken all action required by law, its
Articles, or otherwise to authorize the execution and delivery of this
Agreement, and LNP has full power, authority, and legal right and has taken all
action required by law, its Articles, or otherwise to consummate the
transactions herein contemplated.


3.02           Capitalization. 
 
(a)             The authorized capital stock of LNP consists of (i) 50,000,000
shares of Common Stock, $.0001 par value per share (the “LNP Common Stock”), of
which amount 4,095,000 shares are issued and outstanding, and (ii) 2,000,000
shares of Preferred Stock, $.0001 par value per share, none of which are issued
and outstanding.  All of such issued and outstanding shares have been validly
issued and are fully paid and non-assessable.  There are no outstanding
warrants, options, subscriptions or other rights of any kind or nature by which
any person or entity can acquire any additional shares of LNP Common Stock or
other securities of any kind or nature of LNP; no shareholder of LNP or other
person or entity is entitled to any preemptive rights, rights of first refusal
or other rights of any kind or nature arising out of or relating to the issuance
of the Exchange Shares as contemplated by this Agreement.  The Exchange Shares
to be issued at the Closing will be duly authorized, fully paid and
non-assessable shares; subject to no lien, claim, charge or encumbrance of any
kind or nature; will not be subject to any shareholders agreement, right of
first refusal or preemptive rights; and will constitute approximately 80.6% of
the then fully diluted issued and outstanding shares of the LNP Common Stock.


(b)             Except as contemplated by this Agreement, there are no
registration rights, and there is no voting trust, proxy, rights plan,
anti-takeover plan or other agreement or understanding to which LNP is a party
or by which it is bound with respect to any equity security of any class of LNP,
and there are no agreements to which LNP is a party, or which LNP has knowledge
of, which conflict with this Agreement or the transactions contemplated herein
or otherwise prohibit the consummation of the transactions contemplated
hereunder.
 
3.03           Subsidiaries and Predecessor Corporations.   Except as disclosed
in the LNP SEC Reports, as defined below, LNP does not have any predecessor
corporation(s), no subsidiaries, and does not own, beneficially or of record,
any shares of any other corporation.
 
 
9

--------------------------------------------------------------------------------

 
 
3.04           SEC Filings; Financial Statements. 
 
(a)             LNP has made available to ADGS or there has been available on
EDGAR, correct and complete copies of each report, registration statement and
definitive proxy statement filed by LNP with the SEC since January 1, 2010 (the
“LNP SEC Reports”), which are all the forms, reports and documents required to
be filed by LNP with the SEC since January 1, 2010. As of their respective
dates, the LNP SEC Reports: (i) were prepared in accordance and complied in all
material respects with the requirements of the Securities Act or the Exchange
Act, as the case may be, and the rules and regulations of the SEC thereunder
applicable to such LNP SEC Reports, and (ii) did not at the time they were filed
(and if amended or superseded by a filing prior to the date of this Agreement
then on the date of such filing and as so amended or superseded) contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading.
 
(b)             Included in the LNP SEC Reports are (i) the audited balance
sheet of LNP as of December 31, 2011 and the related audited statements of
operations, stockholders’ equity and cash flows for December 31, 2011, together
with the notes to such statements and the opinion of its independent certified
public accountants, with respect thereto; (ii) the audited balance sheet of LNP
as of December 31, 2010 and the related audited statements of operations,
stockholders’ equity and cash flows for December 31, 2010, together with the
notes to such statements and the opinion of its independent certified public
accountants, with respect thereto; and (iii) the unaudited balance sheets of LNP
as of September 30, 2010, September 30, 2011 and September 30, 2012 and the
related unaudited statements of operations and cash flows for the nine months
ended September 30, 2010, September 30, 2011 and September 30, 2012, together
with the notes to such statements.
 
(c)             Each set of financial statements (including, in each case, any
related notes thereto) contained in the LNP SEC Reports comply as to form in all
material respects with the published rules and regulations of the SEC with
respect thereto, were prepared in accordance with U.S. GAAP applied on a
consistent basis throughout the periods involved (except as may be indicated in
the notes thereto) and each fairly presents in all material respects the
financial position of LNP at the respective dates thereof and the results of its
operations and cash flows for the periods indicated, except that the unaudited
interim financial statements were or are subject to normal adjustments which
were not or are not expected to have a  material adverse effect upon the
business, prospects, management, properties, operations, condition (financial or
otherwise) or results of operations of LNP, taken as a whole.  The LNP balance
sheets are true and accurate and present fairly as of their respective dates the
financial condition of LNP.  As of the date of such balance sheets, except as
and to the extent reflected or reserved against therein, LNP had no liabilities
or obligations (absolute or contingent) which should be reflected in the balance
sheets or the notes thereto prepared in accordance with generally accepted
accounting principles, and all assets reflected therein are properly reported
and present fairly the value of the assets of LNP, in accordance with generally
accepted accounting principles. The statements of operations, stockholders’
equity and cash flows reflect fairly the information required to be set forth
therein by generally accepted accounting principles. All of LNP’s assets are
reflected on its financial statements, and, except as set forth in the LNP
Schedules or the financial statements of LNP or the notes thereto, LNP has no
material liabilities, direct or indirect, matured or unmatured, contingent or
otherwise;


 
10

--------------------------------------------------------------------------------

 
 
(d)             LNP has no liabilities with respect to the payment of any
federal, state, county, local or other taxes (including any deficiencies,
interest or penalties), except for taxes accrued but not yet due and
payable;   and
  
(e)             The books and records, financial and otherwise, of LNP are in
all material aspects complete and correct and have been maintained in accordance
with generally accepted accounting principles consistently applied throughout
the periods involved.


3.05           Taxes.  LNP has: (i) timely filed with the appropriate taxing
authorities all tax returns required to be filed by or with respect to its
business, or are properly on extension and all such duly filed tax returns are
true, correct and complete in all material respects; and (ii) timely paid in
full or made adequate provisions for on its balance sheet (in accordance with
GAAP) all Taxes shown to be due on such tax returns.  There are no liens for
taxes upon the assets of LNP except for statutory liens for current taxes not
yet due and payable or which may thereafter be paid without penalty or are being
contested in good faith.  LNP has not received any notice of audit, is not
undergoing any audit of its tax returns, and has not received any notice of
deficiency or assessment from any taxing authority with respect to liability for
taxes which has not been fully paid or finally settled.  There have been no
waivers of statutes of limitations by LNP with respect to any tax returns.  LNP
has not filed a request with the Internal Revenue Service for changes in
accounting methods within the last three years which change would affect the
accounting for tax purposes, directly or indirectly, of its business.  LNP has
not executed an extension or waiver of any statute of limitations on the
assessment or collection of any taxes due (excluding such statutes that relate
to years currently under examination by the Internal Revenue Service or other
applicable taxing authorities) that is currently in effect.


3.06           No Disagreements with Accountants and Lawyers.  There are no
disagreements of any kind presently existing, or reasonably anticipated by LNP
to arise, between the accountants, and lawyers formerly or presently employed by
LNP and LNP is current with respect to any fees owed to its accountants and
lawyers, except as set forth in Item 3.06 to the LNP Disclosure Schedule.  
 
3.07           Absence of Certain Changes or Events.  Since September 30, 2012
and except as set forth in Item 3.07 to the LNP Disclosure Schedule:
 
(a)             there has not been (i) any material adverse change in the
business, operations, properties, assets or condition of LNP or (ii) any damage,
destruction or loss to LNP (whether or not covered by insurance) materially and
adversely affecting the business, operations, properties, assets or condition of
LNP;
 
(b)             LNP has not (i) amended its Articles except as required by this
Agreement; (ii) declared or made, or agreed to declare or make any payment of
dividends or distributions of any assets of any kind whatsoever to stockholders
or purchased or redeemed, or agreed to purchase or redeem, any of its capital
stock; (iii) waived any rights of value which in the aggregate are outside of
the ordinary course of business or material considering the business of LNP;
(iv) made any material change in its method of management, operation, or
accounting; (v) entered into any transactions or agreements other than in the
ordinary course of business; (vi) made any accrual or arrangement for or payment
of bonuses or special compensation of any kind or any severance or  termination
pay to any present or former officer or employee; (vii) increased the rate of
compensation payable or to become payable by it to any of its officers or
directors or any of its salaried employees whose monthly compensation exceed
$1,000; or  (viii) made any increase in any profit sharing, bonus, deferred
compensation, insurance, pension, retirement, or other employee benefit plan,
payment, or arrangement, made to, for or with its officers, directors, or
employees;
 
 
11

--------------------------------------------------------------------------------

 
 
(c)             LNP has not (i) granted or agreed to grant any options,
warrants, or other rights for its stock, bonds, or other corporate securities
calling for the issuance thereof; (ii) borrowed or agreed to borrow any funds or
incurred, or become subject to, any material obligation or liability (absolute
or contingent) except liabilities incurred in the ordinary course of business;
(iii) paid or agreed to pay any material obligations or liabilities (absolute or
contingent) other than current liabilities reflected in or shown on the most
recent LNP balance sheet and current liabilities incurred since that date in the
ordinary course of business and professional and other fees and expenses in
connection with the preparation of this Agreement and the consummation of the
transaction contemplated hereby; (iv) sold or transferred, or agreed to sell or
transfer, any of its assets, properties, or rights (except assets, properties,
or rights not used or useful in its business which, in the aggregate have a
value of less than $1,000), or canceled, or agreed to cancel, any debts or
claims (except debts or claims which in the aggregate are of a value less than
$1,000); (v) made or permitted any amendment or termination of any contract,
agreement, or license to which it is a party if such amendment or termination is
material, considering the business of LNP; or (vi) issued, delivered or agreed
to issue or deliver, any stock, bonds or other corporate securities including
debentures (whether authorized and unissued or held as treasury stock), except
in connection with this Agreement; and
 
(d)             LNP has not become subject to any law or regulation which
materially and adversely affects, or in the future, may adversely affect, the
business, operations, properties, assets or condition of LNP.
 
3.08           Litigation and Proceedings.  There are no actions, suits,
proceedings or investigations pending or, to the knowledge of LNP, threatened
against LNP, or affecting LNP or its properties, at law or in equity, before any
court or other governmental agency or instrumentality, domestic or foreign, or
before any arbitrator of any kind except as disclosed in Item 3.08 to the LNP
Disclosure Schedule.  LNP is not in default with respect to any judgment, order,
writ, injunction, decree, award, rule or regulation of any court, arbitrator, or
governmental agency or instrumentality.


3.09           Contracts.  Except as set forth in Item 3.09 to the LNP
Disclosure Schedule:
 
(a)             LNP is not a party to, and its assets, products, technology and
properties are not bound by, any contract, franchise, license agreement,
agreement, debt instrument or other commitments whether such agreement is in
writing or oral;
 
(b)             LNP is not a party to or bound by, and the properties of LNP are
not subject to any contract, agreement, other commitment or instrument; any
charter or other corporate restriction; or any judgment, order, writ,
injunction, decree, or award; and
 
(c)             LNP is not a party to any oral or written (i) contract for the
employment of any officer or employee; (ii) profit sharing, bonus, deferred
compensation, stock option, severance pay, pension benefit or retirement plan,
(iii) agreement, contract, or indenture relating to the borrowing of money, (iv)
guaranty of any obligation, (vi) collective bargaining agreement; or (vii)
agreement with any present or former officer or director of LNP.
 
 
12

--------------------------------------------------------------------------------

 
 
3.10           No Conflict With Other Instruments.   The execution of this
Agreement and the consummation of the transactions contemplated by this
Agreement will not result in the breach of any term or provision of, constitute
a default under, or terminate, accelerate or modify the terms of, any indenture,
mortgage, deed of trust, or other material agreement or instrument to which LNP
is a party or to which any of its assets, properties or operations are subject.
 
3.11           Compliance With Laws and Regulations.  LNP has complied with all
applicable statutes and regulations of any federal, state, or other applicable
governmental entity or agency thereof.  This compliance includes, but is not
limited to, the filing of all reports to date with federal and state securities
authorities.
 
3.12           Approval of Agreement.  The Board of Directors of LNP has
authorized the execution and delivery of this Agreement by LNP and has approved
this Agreement and the transactions contemplated hereby.
 
3.13           Material Transactions or Affiliations.  Except as set forth in
Item 3.13 to the LNP Disclosure Schedule and in the LNP SEC Reports, there
exists no contract, agreement or arrangement between LNP and any predecessor and
any person who was at the time of such contract, agreement or arrangement an
officer, director, or person owning of record or known by LNP to own
beneficially, 5% or more of the issued and outstanding common shares of LNP and
which is to be performed in whole or in part after the date hereof or was
entered into since January 1, 2010.  Neither any officer, director, nor 5%
Shareholders of LNP has, or has had since inception of LNP, any known interest,
direct or indirect, in any such transaction with LNP which was material to the
business of LNP.  LNP has no commitment, whether written or oral, to lend any
funds to, borrow any money from, or enter into any other transaction with, any
such affiliated person.
 
3.14           Bank Accounts; Power of Attorney.  Set forth in Item 3.14 to the
LNP Disclosure Schedule is a true and complete list of (a) all accounts with
banks, money market mutual funds or securities or other financial institutions
maintained by LNP within the past twelve (12) months, the account numbers
thereof, and all persons authorized to sign or act on behalf of LNP, (b) all
safe deposit boxes and other similar custodial arrangements maintained by LNP
within the past twelve (12) months, (c) the check ledger for the last 12 months,
and (d) the names of all persons holding powers of attorney from LNP or who are
otherwise authorized to act on behalf of LNP with respect to any matter, other
than its officers and directors, and a summary of the terms of such powers or
authorizations.
 
3.15           Valid Obligation.  This Agreement and all agreements and other
documents executed by LNP in connection herewith constitute the valid and
binding obligation of LNP, enforceable in accordance with its or their terms,
except as may be limited by bankruptcy, insolvency, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefore may be brought.
 
 
13

--------------------------------------------------------------------------------

 
 
3.16           Exchange Act Compliance.  LNP is in compliance with, and current
in, all of the reporting, filing and other requirements under the Exchange Act,
the LNP common stock has been registered under Section 12(g) of the Exchange
Act, and LNP is in compliance with all of the requirements under, and imposed
by, Section 12(g) of the Exchange Act, except where a failure to so comply is
not reasonably likely to have a Material Adverse Effect on LNP.


3.17           Disclosure.  All disclosure provided to ADGS and the Shareholders
regarding LNP, its business and the transactions contemplated hereby, including
the LNP Disclosure, furnished by or on behalf of LNP with respect to the
representations and warranties made herein are true and correct and do not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading.  LNP acknowledges and
agrees that ADGS and the Shareholders have not made, nor are ADGS and the
Shareholders making, any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth
herein.  In the event that the LNP Disclosure Schedule is not delivered
contemporaneously with the execution of this Agreement, it shall be delivered as
soon as practicable prior to the Closing Date.
 
ARTICLE IV
PLAN OF EXCHANGE
 
4.01           The Exchange. On the terms and subject to the conditions set
forth in this Agreement, on the Closing Date, each of the Shareholders, shall
assign, transfer and deliver, free and clear of all liens, pledges,
encumbrances, charges, restrictions or known claims of any kind, nature, or
description, the number of ADGS Shares set forth on Schedule 4.01 attached
hereto, constituting all of the shares of ADGS held by such Shareholder and, in
the aggregate, 100% of the issued and outstanding shares of ADGS.  In exchange
for the transfer of such securities by the Shareholders,  LNP shall issue to the
Shareholders, their affiliates or assigns, a total of 20,155,000 shares of LNP
Common Stock.  At the Closing Date, each of the Shareholders shall, on surrender
of their certificate or certificates representing his ADGS Shares to LNP or its
registrar or transfer agent, be entitled to receive a certificate or
certificates evidencing his proportionate interest in the Exchange Shares as set
forth in Schedule 4.01 hereto. The Shareholders acknowledge that the
distribution of LNP’s shares among them may not be proportional to their
holdings in ADGS, but may be determined by agreement among them and that those
who will receive more than their proportionate share will be compensating those
who will be receiving less than their proportionate share.


4.02           Closing.  The closing (the “Closing” or the “Closing Date”) of
the transactions contemplated by this Agreement shall occur the later of 90 days
from the execution of the Agreement or March 31, 2013. Such Closing shall take
place at a mutually agreeable time and place, and be conditioned upon all of the
conditions of the Exchange being met.
 
4.03           Closing Events.  At the Closing, LNP, ADGS and the Shareholders
shall execute, acknowledge, and deliver (or shall ensure to be executed,
acknowledged, and delivered), any and all certificates, financial statements,
schedules, agreements, resolutions, rulings or other instruments required by
this Agreement to be so delivered at or prior to the Closing, together with such
other items as may be reasonably requested by the Parties hereto and their
respective legal counsel in order to effectuate or evidence the transactions
contemplated hereby.
 
 
14

--------------------------------------------------------------------------------

 
 
ARTICLE V
COVENANTS OF THE PARTIES


The Parties hereby agree that:


5.01           Public Announcements.  Except as required by applicable law, LNP,
ADGS and the Shareholders shall consult with each other before issuing any press
release or making any public statement with respect to this Agreement or the
transactions contemplated hereby and will not issue any such press release or
make any such public statement prior to such consultation and without the
consent of the other Parties.


5.02           Notices of Certain Events.  In addition to any other notice
required to be given by the terms of this Agreement, each of the Parties shall
promptly notify the other Parties hereto of:


(a)             any notice or other communication from any person alleging that
the consent of such person is or may be required in connection with any of the
transactions contemplated by this Agreement;


(b)             any notice or other communication from any governmental or
regulatory agency or authority in connection with the transactions contemplated
by this Agreement; and


(c)             any actions, suits, claims, investigations or proceedings
commenced or, to its knowledge threatened against, relating to or involving or
otherwise affecting such Party that, if pending on the date of this Agreement,
would have been required to have been disclosed pursuant hereto or that relate
to the consummation of the transactions contemplated by this Agreement.


5.03           Access to Information.  Following the date hereof, until
consummation of all transactions contemplated hereby, LNP shall give to ADGS and
the Shareholders, their counsel, financial advisers, auditors and other
authorized representatives reasonable access to the offices, properties, books
and records, financial and other data and information of LNP as the Shareholders
and their representatives may reasonably request.  Likewise, following the date
hereof, until consummation of all transactions contemplated hereby, ADGS shall
give to LNP, its counsel, financial advisers, auditors and other authorized
representatives reasonable access to the offices, properties, books and records,
financial and other data and information of ADGS as LNP and its representatives
may reasonably request.


5.04           LNP’s Business and ADGS’s Business.  Except for transactions
contemplated by this Agreement, neither LNP nor ADGS will, without the prior
written consent of the other, (i) make any material change in the type or nature
of its business, or in the nature of its operations, (ii) create or suffer to
exist any debt, other than that currently in existence or undertaken to complete
projects ongoing or to meet short term working capital needs, (iii) issue any
capital stock or (iv) enter into any new agreements of any kind or undertake any
new obligations or liabilities likely to have a material impact on its business.


5.05           Consents of Third Parties.  Each of the Parties will give any
notices to third parties, and will use its reasonable best efforts to obtain any
third party consents, that the other Parties reasonably may request in
connection with this Agreement.  Each of the Parties will give any notices to,
make any filings with, and use its reasonable best efforts to obtain any
authorizations, consents, and approvals of governments and governmental agencies
in connection with the matters in this Agreement.


 
15

--------------------------------------------------------------------------------

 
 
5.06           Standstill.  From and after the date of this Agreement until the
later of the Closing, ninety (90) days after the date hereof or termination of
this Agreement pursuant to Section 8.01, none of the Parties will, and each will
cause its respective directors, officers, employees, agents and representatives
not to, solicit offers or have discussions with any third parties with reference
to a similar transaction as contemplated by this Agreement.


5.07           Audited Financial Statements.  The Shareholders shall cause ADGS
to deliver to LNP no later than ninety (90) days following the execution of this
Agreement, the Financial Statements of ADGS contemplated by Section 1.03 hereof.
 
5.08           Securities Filings.  From and after the date of this Agreement
until the Closing, LNP will timely file all reports and other documents relating
to the operation of LNP required to be filed with the SEC, which reports and
other documents do not and will not contain any misstatement of a material fact,
and do not and will not omit any material fact necessary to make the statements
therein not misleading.


ARTICLE VI
CONDITIONS PRECEDENT TO OBLIGATIONS OF LNP
 
The obligations of LNP under this Agreement are subject to the satisfaction, at
or before the Closing Date, of the following conditions:
 
6.01           Accuracy of Representations and Performance of Covenants.  Each
of the representations and warranties made by ADGS and the Shareholders shall be
true and correct in all material respects as of the Closing Date as if made on
such date.  ADGS and each Shareholder shall have performed or complied with all
covenants and conditions required by this Agreement to be performed or complied
with by it prior to or at the Closing.  LNP shall be furnished with a
certificate, signed by a duly authorized executive officer of ADGS and dated the
Closing Date, confirming (i) the statements made in the two preceding sentences
and (ii) that there has been no material adverse change in the business,
affairs, prospects, operations, properties, assets or conditions of ADGS since
the date of this Agreement.
 
6.02           No Governmental Prohibition.   No order, statute, rule,
regulation, executive order, injunction, stay, decree, judgment or restraining
order shall have been enacted, entered, promulgated or enforced by any court or
governmental or regulatory authority or instrumentality which prohibits the
consummation of the transactions contemplated hereby.
 
6.03           Consents.  All consents, approvals, waivers or amendments
pursuant to all contracts, licenses, permits, trademarks and other intangibles
in connection with the transactions contemplated herein, or for the continued
operation of ADGS after the Closing Date on the basis as presently operated
shall have been obtained.


6.04           Transfer of Shares.  Certain shareholders (the “Selling
Shareholders”) of LNP will have sold and transferred in the aggregate at least
2,000,000 shares of LNP Common Stock pursuant to separate stock purchase
agreements on terms acceptable to the parties thereto.
 
 
16

--------------------------------------------------------------------------------

 
 
6.05           Other Items. LNP shall have received such further documents,
certificates or instruments relating to the transactions contemplated hereby as
LNP may reasonably request.


6.06           Schedules and Other Information.  ADGS shall have delivered to
LNP the Financial Statements of ADGS contemplated by Section 1.03, the ADGS
Disclosure Schedule required hereunder, and other books and records reasonably
requested in connection with LNP’s due diligence investigation of ADGS, and
there shall have been no disclosure in any financial statements or any schedule
delivered after the date of execution and delivery of this Agreement, or the
documents described therein, or in any disclosure provided in connection with
such due diligence investigation, which in the reasonable opinion of LNP does or
may have a materially adverse effect on the value of the business of ADGS or on
its assets, properties or goodwill.
 
ARTICLE VII
CONDITIONS PRECEDENT TO OBLIGATIONS OF ADGS AND THE SHAREHOLDERS


The obligations of ADGS and the Shareholders under this Agreement are subject to
the satisfaction, at or before the Closing Date, of the following conditions:
 
7.01           Accuracy of Representations and Performance of Covenants. Each of
the representations and warranties made by LNP shall be true and correct in all
material respects as of the Closing Date as if made on such date.  LNP shall
have performed or complied with all covenants and conditions required by this
Agreement to be performed or complied with by it prior to or at the
Closing.  The Shareholders shall be furnished with a certificate, signed by a
duly authorized executive officer of LNP and dated the Closing Date, confirming
(i) the statements made in the two preceding sentences and (ii) that there has
been no material adverse change in the business, affairs, prospects, operations,
properties, assets or conditions of LNP since the date of this Agreement.
 
7.02           No Governmental Prohibition.  No order, statute, rule,
regulation, executive order, injunction, stay, decree, judgment or restraining
order shall have been enacted, entered, promulgated or enforced by any court or
governmental or regulatory authority or instrumentality which prohibits the
consummation of the transactions contemplated hereby.
 
7.03           Consents.  All consents, approvals, waivers or amendments
pursuant to all contracts, licenses, permits, trademarks and other intangibles
in connection with the transactions contemplated herein, or for the continued
operation of LNP after the Closing Date on the basis as presently operated shall
have been obtained.


7.04           Board of Directors Resolutions.  The Shareholders shall have
received executed resolutions of the Board of Directors of LNP approving this
Agreement and the transactions contemplated herein.


7.05           Exchange of Notes Payable.  All of the notes payable as reflected
in the books of LNP shall have been exchanged for no more than 750,000 shares of
LNP Common Stock.


7.06           Outstanding Number of Shares.  There shall be no more than
25,000,000 shares of LNP Common Stock issued and outstanding on a fully diluted
basis immediately following the Closing.


 
17

--------------------------------------------------------------------------------

 
 
7.07           Transfer of Shares.  The Selling Shareholders will have sold and
transferred in the aggregate at least 2,000,000 shares of LNP Common Stock as
contemplated by Section 6.04.


7.08           No Liabilities.  As of the Closing, LNP shall have no liabilities
of any kind.


7.09           Officers and Directors.   The officers and directors of LNP shall
have resigned from such positions effective immediately prior to Closing and
ADGS’s designees for such positions shall have been duly appointed; provided,
however, one or more of the current directors of LNP designated by ADGS shall
remain in office until the expiration of ten (10) days after LNP files with the
Commission, and mails to its stockholders of record, an Information Statement
pursuant to Rule 14f-1 of the Exchange Act.


7.10           Other Items.   ADGS shall have received further documents,
certificates, or instruments relating to the transactions contemplated hereby as
ADGS may reasonably request.


7.11           Schedules and Other Information.  LNP shall have delivered to
ADGS the LNP Disclosure Schedule required hereunder, and other books and records
reasonably requested in connection with ADGS’s due diligence investigation of
LNP, and there shall have been no disclosure in any schedule delivered after the
date of execution and delivery of this Agreement, or the documents described
therein, or in any disclosure provided in connection with such due diligence
investigation, which in the reasonable opinion of ADGS does or may have a
materially adverse effect on the value of the business of LNP or on its assets,
properties or goodwill.
 
ARTICLE VIII
TERMINATION


8.01           Termination of Agreement.   This Agreement may be terminated at
any time before the Closing,


(a)              by mutual consent of the Parties hereto;


(b)              upon ten (10) days written notice by LNP (provided it is not in
breach hereunder) if there has been a material breach of any representation,
warranty, covenant or agreement on the part of ADGS set forth in this Agreement
such that the conditions in Section 6.01 will not be satisfied; provided,
however, that if such breach is curable by ADGS and such cure is reasonably
likely to be completed prior to the date specified in Section 8.01(d), then, for
so long as ADGS continues to use commercially reasonable efforts to effect and
cure, LNP may not terminate pursuant to this Section 8.01(b);


(c)              upon ten (10) days written notice by ADGS (provided it is not
in breach hereunder) if there has been a material breach of any representation,
warranty, covenant or agreement on the part of LNP set forth in this Agreement
such that the conditions in Section 7.01 will not be satisfied; provided,
however, that if such breach is curable by LNP and such cure is reasonably
likely to be completed prior to the date specified in Section 8.01(d), then, for
so long as LNP continues to use commercially reasonable efforts to effect and
cure, ADGS may not terminate pursuant to this Section 8.01(c);


 
18

--------------------------------------------------------------------------------

 
 
(d)             by either LNP or ADGS upon written notification to the other if
the Closing has not transpired within the period referred to in Section 4.02; or


(e)             by either LNP or ADGS upon written notification to the other  if
any court of competent jurisdiction or other competent governmental or
regulatory authority shall have issued an order making illegal or otherwise
permanently restricting, preventing or otherwise prohibiting the Closing and
such order shall have become final and nonappealable.


Unless the termination has been caused by the willful failure of LNP, on one
hand, or ADGS and the Shareholders, on the other hand, as the case may be, to
perform or satisfy any agreement, undertaking or condition to be performed or
satisfied by it hereunder, LNP shall have no further obligation or liability to
ADGS and the Shareholders under this Agreement, and ADGS and the Shareholders
shall have no further obligation or liability to LNP under this Agreement,
except as otherwise provided in that certain Escrow Agreement dated as of
October 30, 2012, as same may be amended prior to the Closing, by and among
ADGS, LNP and Yuen & Partners, as Escrow Agent (the “Escrow Agreement”).  Upon
termination of this Agreement for any reason, each of the Parties shall promptly
cause to be returned to the other all documents and information obtained in
connection with this Agreement and the transactions contemplated by this
Agreement and all documents and information obtained in connection with the
investigation of the other Party’s business, operations and legal affairs,
including any copies made of any such documents or information.


ARTICLE IX
INDEMNIFICATION


9.01           Indemnity of LNP.  LNP agrees to defend, indemnify and hold
harmless ADGS, and its officers and directors, and the Shareholders from and
against, and to reimburse any such party  with respect to, all liabilities,
losses, costs and expenses, including, without limitation, reasonable attorneys’
fees and disbursements asserted against or incurred by any such party by reason
of, arising out of, or in connection with any material breach of any
representation or warranty contained in this Agreement and made by LNP or in any
document or certificate delivered by LNP pursuant to the provisions of this
Agreement or in connection with the transactions contemplated thereby.   All
claims to be asserted hereunder must be made by the first anniversary of the
Closing.


9.02           Indemnity of ADGS.  ADGS agrees to defend, indemnify and hold
harmless LNP, and its officers and directors, from and against, and to reimburse
any such party with respect to, all liabilities, losses, costs and expenses,
including, without limitation, reasonable attorneys’ fees and disbursements,
asserted against or incurred by any such party by reason of, arising out of, or
in connection with any material breach of any representation or warranty
contained in this Agreement and made by ADGS or the Shareholders or in any
document or certificate delivered by ADGS or the Shareholders pursuant to the
provisions of this Agreement or in connection with the transactions contemplated
thereby.  All claims to be asserted hereunder must be made by the first
anniversary of the Closing.


 
19

--------------------------------------------------------------------------------

 
 
9.03           Indemnification Procedure. A party (an “Indemnified Party”)
seeking indemnification shall give prompt notice to the other party (the
“Indemnifying Party”) of any claim for indemnification arising under this
Article 9.  The Indemnifying Party shall have the right to assume and to control
the defense of any such claim with counsel reasonably acceptable to such
Indemnified Party, at the Indemnifying Party’s own cost and expense, including
the cost and expense of reasonable attorneys’ fees and disbursements in
connection with such defense, in which event the Indemnifying Party shall not be
obligated to pay the fees and disbursements of separate counsel for such in such
action.  In the event, however, that such Indemnified Party’s legal counsel
shall determine that defenses may be available to such Indemnified Party that
are different from or in addition to those available to the Indemnifying Party,
in that there could reasonably be expected to be a conflict of interest if such
Indemnifying Party and the Indemnified Party have common counsel in any such
proceeding, or if the Indemnified Party has not assumed the defense of the
action or proceedings, then such Indemnifying Party may employ separate counsel
to represent or defend such Indemnified Party, and the Indemnifying Party shall
pay the reasonable fees and disbursements of counsel for such Indemnified
Party.  No settlement of any such claim or payment in connection with any such
settlement shall be made without the prior consent of the Indemnifying Party
which consent shall not be unreasonably withheld.
 
ARTICLE X
MISCELLANEOUS
 
10.01         Survival of Representations, Warranties and Agreements.  All
representations and warranties and statements made by a Party to in this
Agreement or in any document or certificate delivered pursuant hereto shall
survive the Closing Date for a period of one year following the Closing
Date.  Each of the Parties hereto is executing and carrying out the provisions
of this agreement in reliance upon the representations, warranties and covenants
and agreements contained in this agreement or at the closing of the transactions
herein provided for and not upon any investigation which it might have made or
any representations, warranty, agreement, promise or information, written or
oral, made by the other Party or any other person other than as specifically set
forth herein.
 
10.02         Further Assurances.  If, at any time after the Closing, the
Parties shall consider or be advised that any further deeds, assignments or
assurances in law or that any other things are necessary, desirable or proper to
complete the transactions contemplated hereby in accordance with the terms of
this Agreement or to vest, perfect or confirm, of record or otherwise, the title
to any property or rights of the Parties hereto, the Parties agree that their
proper officers and directors shall execute and deliver all such proper deeds,
assignments and assurances in law and do all things necessary, desirable or
proper to vest, perfect or confirm title to such property or rights and
otherwise to carry out the purpose of this Agreement, and that the proper
officers and directors the Parties are fully authorized to take any and all such
action.


10.03         Notices.  For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (i) on the date of delivery if delivered by hand,
(ii) on the date of transmission, if delivered by confirmed facsimile, (iii) on
the first business day following the date of deposit if delivered by guaranteed
overnight delivery service, or (iv) on the fourth business day following the
date delivered or mailed by United States registered or certified mail, return
receipt requested, postage prepaid, addressed as follows (or to such other
address as any Party hereto may from time to time designate by notice duly given
in accordance with this paragraph):


 
20

--------------------------------------------------------------------------------

 


If to LNP, to:


Life Nutrition Products, Inc.
20 Broad Street, 7th floor
New York, New York 10005
Attn: Chu Zhanjun, Chief Executive Officer
Telephone: (212) 797-7833
Facsimile:  (212) 797-1099


With a copy to:


______________________________
______________________________
______________________________
Attn: _________________________
Telephone : (___) ___-____
Facsimile:     (___) ___-____
 
If to ADGS, to:


ADGS ADVISORY LIMITED
Units 2611-13A, 26/F
113 Argyle Street, Mongkok
Kowloon, Hong Kong SAR
Attn: Chan Kin Hang
Telephone: (852) 2374-0002
Facsimile:  (852) 2374-0010


With a copy to:


Kaye Cooper Fiore Kay & Rosenberg, LLP
30A Vreeland Road, Suite 230
Florham Park, New Jersey 07932
Attn: David M. Kaye, Esq.
Telephone : (973) 443-0600
Facsimile:   (973) 443-0609


10.04         Amendment.  This Agreement may be amended, modified or
supplemented only by an instrument in writing executed by the party against
which enforcement of the amendment, modification or supplement is sought.


10.05         Parties in Interest.  This Agreement shall be binding on and inure
to the benefit of and be enforceable by LNP, ADGS and the Shareholders, their
respective heirs, executors, administrators, legal representatives, successors
and assigns.


10.06         Assignment.  Neither this Agreement nor any right created hereby
shall be assignable by any Party hereto.


 
21

--------------------------------------------------------------------------------

 
 
10.07         Jurisdiction.  Any legal action, suit or proceeding arising out of
or relating to this Agreement, or the transactions contemplated hereby, shall be
instituted in any state or federal court in the State of Delaware, and all
Parties agree not to assert by way of motion, as a defense or otherwise, in any
such action, suit or proceeding, any claim that it is not subject personally to
the jurisdiction of such court, that the action, suit or proceeding is brought
in an inconvenient forum, the venue of the action, suit or proceeding is
improper to that the injured party is without a remedy under this Agreement or
the subject matter hereof.  All Parties further irrevocably submit to the
jurisdiction of any such court in any such action, suit or proceeding, shall be
effective against any Party if served by registered or certified mail, return
receipt requested, or by any other means of mail or delivery which requires a
signed receipt, postage prepaid, mailed or delivered to such Party as herein
provided, or by hand delivery.  If for any reason such service of process is
ineffective, then all Parties shall be subject to service of process in
accordance with applicable law or rule of court.  Nothing herein contained shall
be deemed to limit or restrict the right of any Party to serve process in any
manner permitted by law.


10.08         Entire Agreement.  This Agreement and the exhibits and schedules
hereto supersede all prior agreements and understandings between the Parties
relating to the subject matter hereof, except that the obligations of any Party
under the Escrow Agreement or any other agreement executed pursuant to this
Agreement shall not be affected by this Section.


10.09         Costs, Expenses and Legal Fees.  Whether or not the transactions
contemplated hereby are consummated, each Party hereto shall bear its own costs
and expenses (including attorneys’ fees) except that each Party hereto agrees to
pay the costs and expenses, including reasonable attorneys’ fees, incurred by
the other Parties in successfully (i) enforcing any of the terms of this
Agreement against a Party alleged to be in breach, or (ii) proving that the
other Parties breached any of the terms of this Agreement in any material
respect.


10.10         Severability.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the term hereof, such provision shall be fully severable and this Agreement
shall be construed and enforced as if such illegal, invalid or unenforceable
provision never comprised a part hereof; and the remaining provisions hereof
shall remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance hereof.  Furthermore, in
lieu of such illegal, invalid or unenforceable provision, there shall be added
automatically as part of this Agreement, a provision as similar in its terms to
such illegal, invalid or unenforceable provision as may be possible and still be
legal, valid and enforceable.


10.11         Governing Law.  This Agreement and the rights and obligations of
the Parties hereto shall be governed, construed and enforced in accordance with
the laws of the State of  Delaware.


10.12         Announcements.  LNP and ADGS will consult and cooperate with each
other as to the timing and content of any announcements of the transactions
contemplated hereby to LNP’s stockholders, the general public, or to employees,
customers or suppliers.
 
 
22

--------------------------------------------------------------------------------

 
 
10.13         Confidentiality.  Each Party hereto agrees with the other that,
unless and until the transactions contemplated by this Agreement have been
consummated, it and its representatives will hold in strict confidence all data
and information obtained with respect to another party or any subsidiary thereof
from any representative, officer, director or employee, or from any books or
records or from personal inspection, of such other party, and shall not use such
data or information or disclose the same to others, except (i) to the extent
such data or information is published, is a matter of public knowledge, or is
required by law to be published; or (ii) to the extent that such data or
information must be used or disclosed in order to consummate the transactions
contemplated by this Agreement.  In the event of the termination of this
Agreement, each Party shall return to the other Party all documents and other
materials obtained by it or on its behalf and shall destroy all copies, digests,
work papers, abstracts or other materials relating thereto, and each Party will
continue to comply with the confidentiality provisions set forth herein.


10.14         Schedules; Knowledge.  Each Party is presumed to have full
knowledge of all information set forth in the other Party’s schedules delivered
pursuant to this Agreement.


10.15         Best Efforts.   Subject to the terms and conditions herein
provided, each Party shall use its best efforts to perform or fulfill all
conditions and obligations to be performed or fulfilled by it under this
Agreement so that the transactions contemplated hereby shall be consummated as
soon as practicable.  Each Party also agrees that it shall use its best efforts
to take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary, proper or advisable under applicable laws and regulations to
consummate and make effective this Agreement and the transactions contemplated
herein.


10.16         Captions and Gender.  The captions in this Agreement are for
convenience of reference only and shall not limit or otherwise affect any of the
terms or provisions hereof.  Whenever required by the context hereof, the
singular shall include the plural and vice versa; the masculine gender shall
include the feminine and neuter gender and vice versa; the word “person” shall
include a natural person as well as a corporation, partnership, firm of other
form of association.


10.17         Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same instrument.  The counterparts may be delivered by
facsimile transmission or by electronic mail in portable document format (.pdf).
 
10.18         Waiver.  No waiver of any term or provision hereof shall be
effective unless in writing, signed by the Parties to be charged.


10.19         Representation by Counsel.  Each of the Parties hereto represents,
warrants and covenants that it has had ample opportunity to consider entering
into this Agreement and has had an opportunity to consult with counsel regarding
this Agreement prior to executing the same and has done so to the extent each
has deemed necessary.  The Parties further agree that any rule that provides
that an ambiguity within a document will be interpreted against the party
drafting such document shall not apply.
 
 
[Signature Page Follows]


 
23

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first above written.



  LIFE NUTRITION PRODUCTS, INC.            
By:
/s/ Chu Zhanjun     Name: Chu Zhanjun     Title: CEO             ADGS ADVISORY
LIMITED             By:  /s/ K.H. Chan     Name: K.H. Chan     Title: COO      
      SHAREHOLDERS:             By: /s/ K.H. Chan     Name: ADGS Advisory
(Holding) Limited by K.H.       Chan, authorized signatory                    
Name:                       Name:    

 
 
24

--------------------------------------------------------------------------------